

Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Third Amendment") is dated as of
this 13th day of November, 2018, by and between ERIE INDEMNITY COMPANY, a
Pennsylvania corporation (the "Borrower") and PNC BANK, NATIONAL ASSOCIATION,
(the "Lender").
W I T N E S S E T H:
WHEREAS, the Borrower and the Lender entered into that certain CREDIT AGREEMENT,
dated November 7, 2016, as amended by that certain: (i) First Amendment to
Credit Agreement, dated as of December 13, 2016, and (ii) Second Amendment to
Credit Agreement, dated as of January 22, 2018, by and between the Borrower and
the Lender (as may be further amended, modified, supplemented, extended, renewed
or restated from time to time, the "Credit Agreement"); and
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lender agrees to permit such amendments pursuant to the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.
All capitalized terms used, but not defined herein, shall have the same meanings
given to such term in the Credit Agreement.

2.
Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended by
deleting the following definition and in its stead inserting the following:

"Net Worth" shall mean, on any date of determination, all amounts which would be
included under total shareholders’ equity excluding any accumulated other
comprehensive income (gain or loss) relating to pension and other postretirement
plans on a balance sheet of Borrower and its Subsidiaries, determined in
accordance with GAAP as at such date.


3.
Section 7.1.10 [Collateral Value] of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

7.1.10    Collateral Value. The Borrower shall maintain (a) at all times during
the Draw Period, Collateral Value of not less than one hundred five percent
(105%) of the Commitment, and (b) at all times after the expiration of the Draw
Period, Collateral Value of not less than one hundred eight percent (108%) of
the outstanding principal amount of the Term Loan; provided that, (1) if at any
time during the Draw Period (A) the Debt Service Coverage Ratio of the Borrower
and its Subsidiaries is less than 1.00 to 1.00 and (B) the







--------------------------------------------------------------------------------




Cash Ratio of the Borrower and its Subsidiaries is less than 2.50 to 1.00 (each
such event referred to herein as a "Collateral Value Increase Event"), then the
Borrower shall be required to maintain Collateral Value of not less than one
hundred fifteen percent (115%) of the Commitment, and (2) if a Collateral Value
Increase Event occurs after the expiration of the Draw Period, then the Borrower
shall be required to maintain Collateral Value of not less than one hundred
fifteen percent (115%) of the outstanding principal amount of the Term Loan;
provided further that, if at any time the Collateral Value is less than the
amount required above (the amount of such shortage, the "Collateral Shortfall"),
an Event of Default shall occur unless within three (3) Business Days of the
date the Collateral Shortfall occurred no Collateral Shortfall exists as a
result of (i) a change in the Collateral Value due to market fluctuations,
and/or (ii) a deposit of additional securities comprising Eligible Collateral
into the Collateral Account.


4.
Section 7.1.11 [Eligible Collateral Requirements] of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

7.1.11    Eligible Collateral Requirements. The Borrower shall cause the
Eligible Collateral to consist of investment property or other assets having an
applicable rating at all times equal to or greater than Baa2 or BBB. For
purposes of this Section 7.1.11, the rating of any specific investment property
or other assets will be determined as follows: (i) such rating shall be based
upon the higher of (a) the rating of such underlying investment property or
other asset provided by Moody's and Standard & Poor's or (b) the credit enhanced
rating of such investment property or other asset provided by Moody's and
Standard & Poor's; (ii) if a difference exists in the ratings of Moody's and
Standard & Poor's and the difference is only one level, such rating shall be
based upon the higher of Moody's and Standard & Poor's (for example, if Moody's
rating is Aa3 and Standard & Poor's rating is AA, Standard & Poor's rating would
apply); and (iii) if a difference exists in the ratings of Moody's & Standard &
Poor's and the difference is two or more levels then the rating will be based
upon the lower of Moody's and Standard & Poor's (for example, if Moody's rating
is A2 and Standard & Poor's rating is AA-, Moody's rating would apply).
Notwithstanding anything to the contrary contained herein, at no time shall the
underlying investment property or other assets comprising the Eligible
Collateral unenhanced Moody's or Standard & Poor's rating of less than Baa2 or
BBB.
5.
Section 7.2.1 [Indebtedness] of the Credit Agreement is hereby amended by (a)
deleting the word “and” at the end of clause (vii), (b) renumbering the current
clause (viii) to be clause (ix), and (c) inserting the following as a new clause
(viii):



- 2 -
 

--------------------------------------------------------------------------------




(viii)    Indebtedness in respect of capitalized leases within the limitations
set forth in Section 7.2.2(xii); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $100,000,000;
and
6.
Section 7.2.2 [Liens] of the Credit Agreement is hereby amended by (a) deleting
the word “and” at the end of clause (x), (b) replacing the period at the end of
clause (xi) with “; and”, and (iii) inserting the following as a new clause
(xii):

(xii)    Liens securing Indebtedness permitted under Section 7.2.1(viii)
provided that (A) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (B) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition.
7.
Section 7.2.15 [Minimum Net Worth] of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

7.2.15    Minimum Net Worth. The Borrower shall maintain at all times a minimum
Net Worth in an amount not less than $600,000,000 plus an amount equal to 50% of
all proceeds of any new issuance of equity excluding any issuance of restricted
stock to designated employees as part of their compensation package after the
Closing Date.


8.
Exhibit 7.3.3 [Quarterly Compliance Certificate] of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the Exhibit 7.3.3
[Quarterly Compliance Certificate] attached hereto as Annex A.

9.
This Third Amendment shall be effective on the date hereof, subject to the
satisfaction of the following conditions precedent:

(a)     the execution and delivery to the Lender of this Third Amendment by the
Borrower and the Lender; and
(b)     payment of all fees and expenses owed to the Lender and the Lender's
counsel in connection with this Third Amendment.
10.
The Borrower represents and warrants to the Lender that:

(a)    all representations and warranties made by it under the Loan Documents
are true, correct and complete in all respects (in the case of any
representation or warranty containing a materiality modification) or in all
material respects (in the case of any representation or warranty not containing
a materiality modification), on and as of even date herewith


- 3 -
 

--------------------------------------------------------------------------------




or, in the case of a representation or warranty stated to be made as of an
earlier date, such earlier date;
(b)    the Borrower has the full power to enter into, execute, deliver and carry
out this Third Amendment and all such actions have been duly authorized by all
necessary proceedings on its part;


(c)    neither the execution and delivery of this Third Amendment by the
Borrower nor the consummation of the transactions herein contemplated or
compliance with the terms and provisions hereof by it will conflict with,
constitute a default under or result in any breach of the terms and conditions
of its certificate or articles of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents or any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which it is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower;


(d)    this Third Amendment has been duly and validly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
to the extent that enforceability of this Third Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors' rights generally or limiting the
right of specific performance and general concepts of equity; and


(e)    on and as of the date hereof, no Event of Default exists immediately
prior to or after giving effect to the amendments contemplated hereby.
11.
On the day and year first written above, the Borrower hereby reaffirms (i) its
grant of a security interest and lien on all of the Collateral in favor of the
Lender, subject to no other Liens (other than Permitted Liens) and (ii) its
Obligations under the Credit Agreement, as amended by this Third Amendment, and
the other Loan Documents to which it is a party.

12.
From and after the date hereof, each reference to the Credit Agreement that is
made in the Credit Agreement or any other Loan Document shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. This Third
Amendment shall be considered a Loan Document.

13.
The agreements contained in this Third Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions



- 4 -
 

--------------------------------------------------------------------------------




of the Credit Agreement and the other Loan Documents shall remain in full force
and effect. This Third Amendment amends the Credit Agreement and is not a
novation thereof.
14.
This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

15.
The illegality or unenforceability of any provision of this Third Amendment or
any instrument or agreement required hereunder shall not in any way affect or
impair the legality or enforceability of the remaining provisions of this
Amendment or any instrument or agreement required hereunder.

16.
This Third Amendment shall be governed by, and shall be construed and enforced
in accordance with, the Laws of the Commonwealth of Pennsylvania without regard
to the principles of the conflicts of law thereof. Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction and venue of the courts of the Commonwealth of
Pennsylvania sitting in Allegheny County, Pennsylvania and the United States
District Court for the Western District of Pennsylvania with respect to any suit
arising out of or relating to this Third Amendment.



[INTENTIONALLY LEFT BLANK]




- 5 -
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Third Amendment on the
day and year first above written.
 
BORROWER:






ERIE INDEMNITY COMPANY, a Pennsylvania corporation




By: /s/ Robert W. McNutt
Name: Robert W. McNutt
Title: Corporate Treasurer




 
 










--------------------------------------------------------------------------------


[LENDER’S SIGNATURE PAGE TO THIRD AMENDMENT]




 
LENDER:


 
PNC BANK, NATIONAL ASSOCIATION, as the Lender




By: /s/ James F. Stevenson
Name: James F. Stevenson
Title: Regional President


 
 
 
 








